  Case 4:21-cv-04137-KES Document 7 Filed 08/31/21 Page 1 of 3 PageID #: 17




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


MARIA DELSOLORRO GARIBAY,                            4:21-CV-04137-KES

                   Movant,
                                               MEMORANDUM OPINION AND
       vs.                                     ORDER RE: ATTORNEY-CLIENT
                                                 PRIVILEGE WAIVER AND
UNITED STATES OF AMERICA,                        ORDER FOR EXTENSION

                   Respondent.


      The Government requested an Order Directing Former Defense Counsel

to Respond to Movant’s Claims of Ineffective Assistance set forth in the

Movant’s Motion under 28 U.S.C. ' 2255. See Docket No. 5.

      The Eighth Circuit Court of Appeals has recognized that the attorney-

client privilege may be impliedly waived when a client attacks his attorney’s

competence and raises the issue of ineffectiveness or incompetence of counsel.

See Tasby v. United States, 504 F.2d 332 (8th Cir. 1974). ABA Model Rule of

Professional Conduct 1.6 also recognizes that a disclosure may be impliedly

authorized under certain circumstances including when a lawyer must respond

to allegations in any proceeding concerning the lawyer’s representation of his

or her client.

      The American Bar Association, however, has issued an opinion advising

that former counsel confronted with a client making ineffective assistance of

counsel claims, consistent with their ethical obligations, (1) may not disclose
  Case 4:21-cv-04137-KES Document 7 Filed 08/31/21 Page 2 of 3 PageID #: 18




information imparted to him or her in confidence without first obtaining the

informed consent of the former client; and (2) may only disclose such

information in “court-supervised testimony.” ABA Comm’n on Eth. and Prof’l

Responsibility, Formal Op. 10-456 (July 14, 2010).

      In consideration of the allegations set forth in Movant’s Motion under

28 U.S.C. ' 2255, this Court has determined that the Government cannot

respond to the allegations of ineffective assistance of counsel without attorney

Jamie L. Damon responding by affidavit to the specific allegations in the

Motion concerning their representation of Movant. If Movant opposes the

waiver of the Attorney-Client privilege as it relates to the specific allegations in

her Motion under 28 U.S.C. ' 2255, those allegations will be stricken from

Movant’s Motion under 28 U.S.C. ' 2255. Accordingly,

      IT IS ORDERED:

      1.     The Respondent’s Motion (Doc. 5) directing former defense counsel
             to respond is granted as follows:

             A.    That the Clerk shall send this Order and the attached
                   Attorney-Client Privilege Waiver form to Movant;

             B.    That if the Attorney-Client Privilege Waiver form is not signed
                   and returned to the Clerk for filing within 14 days, the
                   allegations of ineffective assistance of counsel will be
                   stricken from Movant’s Motion under 28 U.S.C. ' 2255;

             C.    That if the Attorney-Client Privilege Waiver form is signed
                   and filed, the Government shall forward a copy of the signed
                   Attorney-Client Privilege Waiver form to attorney Jamie L.
                   Damon, along with a copy of this Order and Movant’s ' 2255
                   Motion. Attorney Jamie L. Damon shall within 14 days of
                   receiving the Attorney-Client Privilege Waiver form provide
                   and file with the Clerk an affidavit responding to the specific
                   allegations in the ' 2255 Motion concerning their
                   representation of Movant.
                                          2
Case 4:21-cv-04137-KES Document 7 Filed 08/31/21 Page 3 of 3 PageID #: 19




         D.    The Government shall promptly thereafter serve a copy of
               attorney Jamie L. Damon’s affidavit upon Movant.

   2.    The Respondent’s Motion for Extension (Doc. 5) is granted, and the
         United States shall file its response no later than 14 days after
         attorney Jamie L. Damon’s affidavit has been received.


   Dated August 31, 2021.

                                 BY THE COURT:



                                 VERONICA L. DUFFY
                                 United States Magistrate Judge




                                   3
